DETAILED ACTION
Claims 21 – 45 are currently pending.
Claims 1 – 20 are cancelled.
Claims 21-45 are new.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/10/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 21-45 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record, either alone or in combination, fail to teach the claimed limitations of circuitry that identifies a particular uncommitted write to write data to the register; saving the particular uncommitted write in the write buffer, wherein the write buffer is to store a number of uncommitted writes received after receipt of a last committed write; identifying a next committed write to write data to the register, wherein the next committed write is received and executing the number of uncommitted writes and the next committed write based on receipt of the next committed write. The invention provides to buffering uncommitted write requests for a register and causing the set of writes stored in the write buffer and the other write request to be executed based on identification of the other write request as a committed write.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Olstad et al (US 2003/0229650) describes committing the contents of a buffer by writing to memory.  Shen et al (US 2009/0019209) describes a buffer for holding uncommitted memory write operations in a buffer.  Gooding et al (US 2011/0209154) describes a buffer for storing write data and not writing the data to memory until the data is later committed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY K HUSON whose telephone number is (571)270-3430.  The examiner can normally be reached on Monday - Friday 7:00 - 3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ZACHARY K HUSON/Primary Examiner, Art Unit 2181